DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Independent claims 1, 19 and 20 have each been amended to include a new limitation that states that the diaphragm (120) is arranged to close off and seal both a retainer inlet passage (129) and a retainer outlet passage (130) from a pumping volume (124) when the diaphragm is in a first position (deenergized position shown in Figure 2). As rightly argued by the applicant on page 13 of the remarks filed on 01/15/2021, Fukano’s (US 2012/0107155, see non-final office action dated 11/02/2020) retainer inlet passage (64b) is never sealed from the pumping volume (62) and remains in communication with the pumping volume when the diaphragm (44) is in the deenergized position (as seen in Figure 1). Hence, Fukano clearly does not anticipate the newly added limitation. 
Another similar solenoid pump is disclosed by Holtermann (US 5,284,425). While Holtermann clearly disclose an inlet passage (32) being sealed by a diaphragm (32 sealed by 60, as seen in Figure 1), Holtermann fails to clearly disclose if the outlet passage (40) is sealed from the pumping volume (84). As seen in Figure 5, the pumping volume (84) is annular and so as seen in Figure 1, the outlet passage (40) would still communicate with the pumping volume when the diaphragm is in the deenergized position. Furthermore, Holtermann does not disclose several other limitations of the aforementioned independent claims such as a base and a retainer body formed within an internal volume. Hence, Holtermann also does not anticipate or render obvious the claimed limitations of these independent claims. 
Several further searches have not yielded any prior art reference or combination of prior art references that would satisfactorily anticipate or render obvious all the claimed limitations of the instant independent claim(s) and the respective dependent claim(s). Due to these reasons, claims 1, 19 and 20 and the respective dependent claims are deemed allowable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINICK L PLAKKOOTTAM whose telephone number is (571)270-7571.  The examiner can normally be reached on Monday - Friday 12 pm -8 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DOMINICK L PLAKKOOTTAM/Primary Examiner, Art Unit 3746